Citation Nr: 0332650	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  96-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed dental 
condition.  

2.  Entitlement to service connection for a claimed eye 
disorder.  

3.  Entitlement to service connection for a claimed leg 
disorder.  

4.  Entitlement to service connection for a claimed back 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
by the RO.  

The Board remanded the case to the RO in January 2001 for 
further development.  

(The issues of service connection for a back disorder and a 
leg disorder are discussed in the Remand portion of this 
document.)  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's current application for dental benefits was 
not submitted within one year of his discharge from service.  

3.  The veteran is not shown to have manifested an eye 
disorder in service or for many years thereafter.  

4.  The veteran is not shown to have a current eye condition 
due to any event during his period of service.  



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a dental 
condition for the purpose of authorizing VA outpatient dental 
treatment must be denied.  38 U.S.C.A.  §§ 1110, 1131, 1712, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161, 
17.164 (2003).  

2.  The veteran is not shown to an acquired eye disability 
due to disease or injury that was incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

The veteran's service medical records reveal no complaints or 
findings of an eye disorder.  The veteran's separation 
examination noted that he had 20/20 vision in both eyes.  The 
service medical records show treatment for dental caries.  
There are no complaints or findings referable to dental 
injury or trauma.  

The veteran applied for VA outpatient dental treatment in 
February 1953.  

Following service, in March 1953, the veteran underwent a VA 
dental examination.  

In a letter dated on September 23, 1953, a VA Chief, Dental 
Service notified the veteran that his case had been re-rated 
under new regulations and that it had been determined that 
his dental condition was not service connected.  It was noted 
that outpatient dental treatment at VA expense could not be 
authorized.  

In October 1983, the veteran underwent a VA examination.  The 
examination report does not contain a complaints or findings 
of either an eye disorder or dental condition.  The report 
does show, however, that his "glasses changed in 2/84."  

During the October 1997 RO hearing, the veteran testified 
that he did not suffer from any tooth or mouth trauma in 
service or have any teeth extracted.  The veteran contended 
that he should receive service connection for tooth decay.  
The veteran further testified that he was required to wear 
glasses for vision problems shortly after leaving the 
service.  

Finally, VA treatment records, dated 1984 to 2002, 
collectively show treatment for a variety of conditions.  
More specifically, several notes show treatment for eye 
problems.  

In March 1985, the veteran reported complaints of having 
burning and irritation in both eyes with a discharge.  The 
veteran was diagnosed as having allergic conjunctivitis and 
rhinitis.  

In March 1992, the veteran again had complaints of having 
burning, itching and watery eyes.  The veteran was diagnosed 
as having allergic rhinitis.  

The veteran filed his claims of service connection for a 
dental condition and an eye disorder in September 1995.  

Likewise, in April 1997, the veteran had complaints of 
itching in his eyes and was diagnosed with allergic 
conjunctivitis.  

In December 1997, the veteran underwent cataract surgery for 
his left eye.  The treatment records also show that the 
veteran was diagnosed as having a cataract in the right eye 
and pseudophakia in the left eye.  The examiner further noted 
that the veteran's eyes dried out rapidly.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the March 1996 Statement of the 
Case and April 1998, September 2000 and November 2002 
Supplemental Statements of the Case, as well as the November 
2001 letter, issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

Furthermore, the Board remanded this case in January 2001 for 
further development, to include obtaining treatment records.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all available evidence identified by the veteran has 
been obtained and associated with the claims folder.  

Moreover, as there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

In a case decided May 1, 2003, the Court of Appeals for the 
Federal Circuit found the regulation to conflict with VCAA 
which provides that a claimant has one year to respond to the 
VCAA notice letter, not 30 days.  38 U.S.C.A. § 5103(b); 
Disabled American Veterans v. Sec'y. of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

Furthermore, the Court of Appeals for the Federal Circuit 
decided the case of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007,-7008, -7009, -
7010 (Fed. Cir Sept. 22, 2003) which invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159 (b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the Board finds that the veteran was not misled in 
this case.  First, the first letter notifying the veteran of 
the VCAA was sent in November 2001, more than a year ago.  
Moreover, the November 2001 letter did notify the veteran 
that he had up to a year to provide additional evidence to 
substantiate his claims.  The Board notes that additional 
medical evidence was obtained and associated with the claims 
file subsequent to the issuance of the November 2001 letter.  

As such, the veteran has had over a year to submit evidence 
in support of his claims for service connection and has also 
been informed that he could take longer than 30 days..  The 
veteran has not mentioned any outstanding evidence that would 
substantiate his claim.  The case was remanded in January 
2001 for additional development of the record.  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's claims 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been provided ample opportunity to 
submit information and evidence.  

As there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain (and the 
veteran has been asked whether there is any such evidence), 
any failure to fulfill the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, is harmless.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  There is no outstanding 
request for a hearing.  

Furthermore, examinations and treatment records up to the 
present, have been associated with the claims file.  The 
Board also notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Generally, service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
during active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2003).  

The regulations also state that for the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  See 38 C.F.R. § 3.303(b) 
(2003).  

Chronicity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  

The regulations further provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

The Board also notes that pursuant to regulation, congenital 
and developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303 (2003).  


Dental claim

With respect to the veteran's dental claim, the regulations 
were revised on June 8, 1999.  Essentially 38 C.F.R. § 4.149 
was removed.  Previously, VA regulation provided that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment in accordance with other provisions of 
applicable regulation.  38 C.F.R. § 4.149 (1998).  

The revised regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a) (2003).  

Subject to the requirements set forth hereinabove, a veteran 
is entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 C.F.R. § 17.161 
(2003).  

38 C.F.R. § 17.161 generally provides that, to be eligible to 
receive treatment in a VA outpatient dental clinic, the 
veteran must satisfy the criteria of at least one of the 
various categories of eligibility (Classes I, II, III, IV, V, 
or VI), discussed at 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161.  

Class I applies to service-connected, compensable dental 
conditions and provides no limits on the time to apply or on 
the amount of treatment.   

However, as applicable in this case, Class II(a), states that 
service-connected, noncompensable dental disabilities and 
services and related appliances shall be furnished on a one-
time completion basis, unless the services rendered are found 
to be unacceptable within the limitations of good 
professional standards.  38 C.F.R. § 17.161 (2003).  

For veterans who were discharged before October 1, 1981, to 
be entitled to Class II eligibility, (1) the dental condition 
or disability must be shown to have been in existence at the 
time of discharge or release from active service; (2) the 
veteran must have been discharged or released under 
conditions other than dishonorable from a period of active 
military, naval or air service of not less than 180 days; (3) 
application for treatment must be made within one year after 
discharge or release; and (4) VA dental examination must be 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  38 C.F.R. 
§ 17.161(b)(2)(i) (2003).  

Class III provides that treatment may be received for any 
dental condition that is "professionally determined to be 
aggravating disability from an associated service-connected 
condition or disability."  

Class IV is for veteran's whose service-connected 
disabilities are entitled to a 100% rating by reason of 
individual unemployability.  

Furthermore, Class V pertains to a veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31.  

Finally, Class VI includes treatment determined to be 
medically necessary because the dental condition is 
complicating a medical condition that is currently under 
treatment by the VA.  38 C.F.R. § 17.161 (2003).  

After careful consideration of the evidence, including the 
veteran's own statements that he had had no teeth extracted 
during service, the Board finds that the veteran's treatable 
carious teeth, as noted in service, may be considered service 
connected solely for the purpose of establishing his 
entitlement for outpatient VA treatment in accordance with 
the provisions applicable to Class II(a).  

The Board notes that the veteran exhibited only treatable 
carious teeth in service, as indicated in his service medical 
records.  Upon review of the claims file, the Board finds 
that the veteran clearly does not meet the requirements for 
eligibility under Classes I, III, IV, V or VI.  

As to Class II, the evidence shows that the veteran applied 
for VA outpatient dental treatment in February 1953.  In this 
regard, the file demonstrates that the veteran underwent a 
dental evaluation in March 1953, shortly after service.  The 
veteran's application was then denied in September 1953.  

Since the current application for dental benefits was not 
received until many years after service, the Board finds that 
one-time VA outpatient dental treatment cannot be authorized 
in this case.  Accordingly, the claim must be denied.  


Eye disability

As to the veteran's claim of service connection for an 
acquired eye disability, the Board finds that service 
connection is not warranted.  

As stated hereinabove, the service medical records show no 
complaints or findings for an eye condition in service.  In 
fact, his separation examination noted his vision to be 
normal.  Even though the evidence reveals that the veteran 
was prescribed eye glasses subsequent to service, the Board 
notes that pursuant to 38 C.F.R. § 3.303(c), refractive error 
is not considered a disease or injury within the meaning of 
applicable legislation.  

Although the veteran is shown to have undergone treatment for 
burning, itching, and watery eyes, allergic conjunctivitis 
and cataracts many years after service, his service medical 
records are negative for any such related findings.  

The record contains no competent evidence to support the 
veteran's lay assertions that he has current acquired eye 
disability due to disease or injury that was incurred in or 
aggravated by his military service.  

Thus, since the preponderance of the evidence demonstrates 
that the veteran does not suffer from an acquired eye 
disability related to his service, the claim of service 
connected must be denied.  



ORDER

Service connection for a dental condition for the purpose of 
authorizing VA outpatient dental treatment is denied.  

Service connection for an eye disorder is denied.  



REMAND

The veteran maintains that service connection is warranted 
for a leg disorder and a back disability.  

Specifically, the veteran indicated that he received 
treatment at a VA facility in Washington D.C. in 1978 for a 
back disability.  The Board notes that VA medical records are 
deemed to be constructively of record in proceedings before 
the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These 
records must be associated with the file before further 
review of the veteran's claim may be undertaken.  

Once the RO has obtained all outstanding treatment records, 
and any other necessary development is completed, the veteran 
should be scheduled for an orthopedic and neurological 
examination to determine the nature and etiology of any 
currently diagnosed leg and back disabilities.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should issue another letter 
providing the veteran with the 
appropriate notice required under 38 
U.S.C.A. § 5103 and informing him that he 
can support additional information and 
other evidence to support his claim and 
that any submitted evidence must be 
received within one year of the date of 
the letter.  

2.  Obtain all outstanding VA records 
pertaining to the veteran's claims, to 
include records from the facility in 
Washington, D.C. for treatment of a back 
disability in 1978.  

3.  Once all outstanding records are 
obtained, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and etiology of any 
currently diagnosed leg and back 
disabilities.  The examiner should 
specifically provide all relevant 
diagnoses regarding the veteran's leg and 
back complaints.  Furthermore, the 
examiner should express an opinion as to 
whether any currently diagnosed 
disability is at least as likely as not 
related to disease or injury in the 
veteran's military service.  When 
rendering these opinions, the examiner 
should also provide an opinion as to 
whether any of the currently diagnosed 
disability was caused or aggravated by 
the veteran's service-connected cold 
injury residuals.  The claims folder 
should be provided to the examiner for 
review in conjunction with the 
examination.  

4.  The veteran is hereby advised that 
failure to report to any scheduled VA 
examination, without good cause, may well 
result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2002).  Examples of good 
cause include, but are not limited to, 
the illness or hospitalization of the 
claimant and death of an immediate family 
member.  Id.  If the veteran fails to 
report to any scheduled examination, the 
RO should obtain and associate with the 
record any notice(s) of the 
examination(s) sent to the veteran.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran and the veteran's 
representative, should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



